Title: To George Washington from Charles Pettit, 8 January 1781
From: Pettit, Charles
To: Washington, George


                        
                            Sir
                            Philadelphia 8th of January 1781
                        
                        I have the honor to acknowledge the receipt of Your Excellency’s letter of the 3d instant, including a
                            memorandum of Sundry Small articles which I hope to get ready in time to go herewith by the Post.
                        Pursuant to Your Excellency’s directions respecting the  arising from the Sale of
                            the bills, I applied to the Board of Treasury in the month of February, for an order on the Loan Office of Virginia for
                            the amount, informing them that I had such a Sum to deposit in that Office, which, on the receipt of
                            Such order, I could appropriate to the use of the public here. I took this method as well because I
                            thought it the most Safe and expeditious way of negotiating business, as because I knew the Board at that time wanted to
                            draw money from Virginia. I did not, however, obtain the order till about the last of March or beginning of April,  I transmitted it to Williamsburg, and the certificates, as directed were taken
                            out some time in April and forwarded to Mr Lund Washington. I endeavoured to get them dated as of the
                            time the money was ready here, but could not obtain them of as earlier date them the time of taking them out of the
                            Office.
                        I have made as much enquiry as time & circumstances would permit for a suitable person as a steward
                            to Your Excellency’s Family; but hitherto with little prospect of success. I shall, however, continue to make diligent
                                enquiry & do myself the honor to inform you of the result; but I cannot
                            at present entertain very flattering hopes; So many peoples this way have been called to public
                            employments in the various departments, that almost every one looks above the station for
                            what he is qualified. The best chances of success seems to be among the unfortunate refugees from the
                            States invaded by the Enimy. I have the honr to be with perfect respect Your Excellency’s most obedient
                            hum. Servt
                        
                            Cha. Pettit

                        
                        
                            P.S. Since writing the within, I am informed by Mr Story, late paymaster to the Quarter Master’s
                                department, that a person who was lately Steward to the Hospital department at Albany would be likely to suit your
                                Excellency as Steward to your Camp Family. Mr Story will be at Camp in a few days and will give farther information on
                                the Subject.
                            The articles mentioned in the inclosed list with go herewith by post. 
                        

                     Enclosure
                                                
                            
                                
                                    c.8 January 1781
                                
                            
                            Articles Purchased for His Excellency Genl Washington
                            
                                
                                     
                                    2 Skeins of white silk 
                                    
                                    
                                    
                                    0.
                                     
                                    3.
                                    
                                    0
                                
                                
                                    
                                    3 ditto of buff do 
                                    
                                    
                                    
                                    
                                    
                                    6.
                                    
                                    
                                
                                
                                    
                                    4 Sticks of best buff Twist 
                                    
                                    
                                    
                                    
                                    
                                    8.
                                    
                                    8
                                
                                
                                    
                                    1/2 lb. whited brown thread
                                    
                                    
                                    
                                    
                                    
                                    12.
                                    
                                    
                                
                                
                                    
                                    2 pocket almanacs
                                    
                                    
                                    
                                    
                                    
                                    3.
                                    
                                    
                                
                                
                                    
                                    1 large do 
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    .10
                                
                                
                                    
                                    6 tooth brushes
                                    
                                    
                                    
                                    
                                    
                                    10.
                                    
                                    6
                                
                                
                                    
                                    
                                    
                                    £
                                    
                                    2 .
                                    
                                    4.
                                    
                                    0
                                
                                
                                    
                                    Cash recd 1 Guinea
                                    
                                    
                                    
                                    
                                        1.
                                    
                                    
                                    
                                        15. 
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    .9.
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                            
                            
                            The skeins being small, there are three buff though the order was but for two. The order did not
                                mention whether the almanacs were for the pocket or not, therefore there is a large one added.

                        
                        
                    